Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Notice of Allowance in responses to Applicant’s amendments and remarks filed on 07/15/2022. Claims 1-20 are pending. Claims 1, 8, and 15 are independent claim. Claims 1, 8, and 15 have been amended.
Also, the Examiner has hereby withdrawn the 35 U.S.C. 112(a) rejections which were previously presented in the office action dated on 04/15/2022, in light of the current amendments and remarks filed on 07/15/2022 (See the remarks, pages 17-19).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a phone interview from Vinay Malik (Reg. No. 59,751) on 08/10/2022.

The application has been amended as follows: 
Please amend claims 1, 8, and 15;

1.	(Currently Amended) A system comprising: 
a processor; 
a data segmenter coupled to the processor, the data segmenter to: 
receive a content record from a plurality of sources, the content record pertaining to processing a content creation requirement associated with a content creation operation, wherein the content record includes a digital document comprising marketing content related to a product; and 
implement an artificial intelligence component including artificial intelligence techniques selected from a group comprising a neural network approach and a machine learning approach to: 
sort the content record into a plurality of objects, each of the plurality of objects comprising a segment from the content record, wherein the plurality of objects include a block of text; and 
evaluate each of the plurality of objects for identifying an object boundary for each of the plurality of objects, the object boundary including a data annotation associated with each of the plurality of objects, wherein the data annotation2PATENTAtty Docket No.: D19-339-039534PR-US App. Ser. No.: 16/678,772indicates identification of at least one of a text, a style, a font, a context, an external link, and an image from the corresponding object; 
an image classifier coupled to the processor, the image classifier to: 
identify a plurality of images from the plurality of objects based on the data annotation associated with each of the plurality of objects, each of the plurality of images comprising an image segment from the content record; and 
implement a first cognitive learning operation to identify an image boundary for each of the plurality of images, the image boundary including an Image data annotation associated with each of the plurality of images, wherein the image data annotation associated with each of the plurality of images includes information related to identification of the corresponding image as at least one of an organization logo, an image of a person, an image of a product, and an image of a hyperlink; 
deploy the image data annotation associated with the image boundary to align the plurality of images in [[[a]]]an HTML based format for generating electronic mails associated with a content creation output based on the image data annotation and the data annotation; 
a face classifier coupled to the processor, the face classifier to: 
identify a plurality of exhibits from the plurality of objects based on the data annotation associated with each of the plurality of objects, each of the plurality of exhibits comprising a display trait from the content record, wherein the display trait of the content record comprises any or a combination of a content external link,3PATENTAtty Docket No.: D19-339-03953-PR-US App. Ser. No.: 16/678,772 content font information, content font-size information, content font style information, and content color information; and 
implement a second cognitive learning operation through deployment of a span detection method to identify a data pattern associated with each of the plurality of exhibits, the data pattern including an exhibit annotation associated with each of the plurality of exhibits, the span detection method identify and divide the content record with multiple styles some of which is overlapping; and 
a modeler coupled to the processor, the modeler to: 
implement a third cognitive learning operation to determine a content creation model by evaluating the data annotation associated with each of the plurality of objects, the image data annotation associated with each of the plurality of images, and the exhibit annotation associated with each of the plurality of exhibits; 
identify a data layout amongst a plurality of data layouts corresponding to the content record for the content creation output based on analysis of the plurality of data layouts of multiple documents through the implementation of the first cognitive learning operation, the second cognitive learning operation, and the artificial intelligence component to effectively communicate information associated with the content record to a user; and 
generate the content creation output comprising the content creation model to resolve the content creation requirement, the content creation model including the 4PATENTAtty Docket No.: D19-339-03953-PR-UScontent record assembled in the data layout for resolving the content creation requirement.

8.	(Currently Amended) A method comprising: 
receiving by a processor, a content record from a plurality of sources, the content record pertaining to processing a content creation requirement associated with a content creation operation, wherein the content record includes a digital document comprising marketing content related to a product; 
implementing, by the processor, an artificial intelligence component including artificial intelligence techniques selected from a group comprising a neural network approach and a machine learning approach to: 
sort the content record into a plurality of objects, each of the plurality of objects comprising a segment from the content record, wherein the plurality of objects include a block of text: and 
evaluate each of the plurality of objects for identifying an object boundary for each of the plurality of objects, the object boundary including a data annotation associated with each of the plurality of objects, wherein the data annotation indicates identification of at least one of a text, a style, a font, a context, an external link, and an image from the corresponding object; 
identifying, by the processor, a plurality of images from the plurality of objects based on the data annotation associated with each of the plurality of objects, each of the plurality of images comprising an image segment from the content record; 
implementing, by the processor, a first cognitive learning operation to identify an image boundary for each of the plurality of images, the image boundary including an image data annotation associated with each of the plurality of images, wherein the image data annotation associated with each of plurality of images includes information related to identification of the corresponding image as at least one of an organization logo, an image of a person, an image of a product, and an image of a hyperlink; 
deploying, by the processor, the image data annotation associated with the image boundary to align the plurality of images in [[[a]]]an HTML based format for generating electronic mails associated with a content creation output based on the image data annotation and the data annotation; 
identifying, by the processor, a plurality of exhibits from the plurality of objects based on the data annotation associated with each of the plurality of objects, each the plurality of exhibits comprising a display trait from the content record, wherein the display trait of the content record comprises any or a combination of a content external link, content font information, content font-size information, content font style information, and content color information; 
implementing, by the processor, a second cognitive learning operation through deployment of a span detection method to identify a data pattern associated with each of the plurality of exhibits, the data pattern including an exhibit annotation associated with each of the plurality of exhibits, the span detection method identify and divide the content record with multiple styles some of which is overlapping; 
implementing, by the processor, a third cognitive learning operation for determining a content creation model by evaluating the data annotation associated with each of the plurality of objects, the image data annotation associated with each of the plurality of images, and the exhibit annotation associated with each of the plurality of exhibits; 
identifying, by the processor, a data layout amongst a plurality of data layouts corresponding to the content record for the content creation output based on analysis of the plurality of data layouts of multiple documents through the implementation of the first cognitive learning operation, the second cognitive learning operation, and the artificial intelligence component to effectively communicate information associated with the content record to a user; and 
generating, by the processor, the content creation output comprising the content creation model to resolve the content creation requirement, the content creation model including the content record assembled in the data layout for resolving the content creation requirement.

15.	(Currently Amended) A non-transitory computer readable medium including machine readable instructions that are executable by a processor to: 
receive a content record from a plurality of sources, the content record pertaining to processing a content creation requirement associated with a content creation operation, wherein the content record includes a digital document comprising marketing content related to a product; 
implement an artificial intelligence component including artificial intelligence techniques selected from a group comprising a neural network approach and a machine learning approach to: 
sort the content record into a plurality of objects, each of the plurality of objects comprising a segment from the content record, wherein the plurality of objects include a block of text; and 
evaluate each of the plurality of objects for identifying an object boundary for each of the plurality of objects, the object boundary including a data annotation associated with each of the plurality of objects, wherein the data annotation indicates identification of at least one of a text, a style, a font, a context, an external link, and an image from the corresponding object; 
identify a plurality of images from the plurality of objects based on the data annotation associated with each of the plurality of objects, each of the plurality of images comprising an image segment from the content record; 
implement a first cognitive learning operation to identify an image boundary for each of the plurality of images, the image boundary including an image data annotation associated with each of the plurality of images, wherein the image data annotation associated with each of plurality of images includes information related to identification of the corresponding image as at least one of an organization logo, an image of a person, an image of a product, and an image of a hyperlink; 
deploy the image data annotation associated with the image boundary to align the plurality of images in [[[a]]]an HTML based format for generating electronic mails associated with a content creation output based on the image data annotation and the data annotation; 
identify a plurality of exhibits from the plurality of objects based on the data annotation associated with each of the plurality of objects, each the plurality of exhibits comprising a display trait from the content record, wherein the display trait of the content record comprises any or a combination of a content external link, content font information, content font-size information, content font style information, and content color information; 
implement a second cognitive learning operation through deployment of a span detection method to identify a data pattern associated with each of the plurality of exhibits, the data pattern including an exhibit annotation associated with each of the plurality of exhibits, the span detection method identify and divide the content record with multiple styles some of which is overlapping; 
implement a third cognitive learning operation for determining a content creation model by evaluating the data annotation associated with each of the plurality of objects, the image data annotation associated with each of the plurality of images, and the exhibit annotation associated with each of the plurality of exhibits; 
identify a data layout amongst a plurality of data layouts corresponding to the content record for the content creation output based on analysis of the plurality of data layouts of multiple documents through the implementation of the first cognitive learning operation, the second cognitive learning operation, and the artificial intelligence component to effectively communicate information associated with the content record to a user; and 
generate the content creation output comprising the content creation model to resolve the content creation requirement, the content creation model including the content record assembled in the data layout for resolving the content creation requirement. 


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards receiving a content record having a digital document comprising marketing content related to a product, identify objects includes image and text with data annotation to align a plurality of images in an HTML based format for generating electronic mails associated with a content creation output, by deploying a span detection method identify and divide the content record with multiple styles some of which is overlapping, and generate the content creation output comprising a content creation model including the content record assembled in the data layout for resolving the content creation requirement.
Closest prior art, Katsura (US Patent Application Publication US 20190028607 A1) discloses extracting a character region from image data, generating text data of characters in the character region, generating a document file having a text box including text data attached to it. Newly found prior art, Ben-Aharon (US Patent Application Publication US 20180300361 A1) discloses extract business information of at least one data structure of at least one page of a visual application having an existing layout, perform a semantic analysis of the extracted business information and to use the extracted business information to produce a business information layout and an associated business information signature having a neural network. However, the claim must be taken as a whole, and it requires that the actions recited therein are performed all of (1) image data annotation associated with each of plurality of images includes information related to identification of the corresponding image as at least one of an organization logo, an image of a person, an image of a product, and an image of a hyperlink; (2) deploy the image data annotation associated with the image boundary to align the plurality of images in an HTML based format for generating electronic mails associated with a content creation output based on the image data annotation and the data annotation; (3) deployment of a span detection method to identify a data pattern associated with each of the plurality of exhibits, the data pattern including an exhibit annotation associated with each of the plurality of exhibits, the span detection method identify and divide the content record with multiple styles some of which is overlapping. Therefore, the prior art of record, alone or in any reasonable combination fails to particularly disclose wherein: 
implement a first cognitive learning operation to identify an image boundary for each of the plurality of images, the image boundary including an image data annotation associated with each of the plurality of images, wherein the image data annotation associated with each of plurality of images includes information related to identification of the corresponding image as at least one of an organization logo, an image of a person, an image of a product, and an image of a hyperlink; 
deploy the image data annotation associated with the image boundary to align the plurality of images in an HTML based format for generating electronic mails associated with a content creation output based on the image data annotation and the data annotation; 
identify a plurality of exhibits from the plurality of objects based on the data annotation associated with each of the plurality of objects, each the plurality of exhibits comprising a display trait from the content record, wherein the display trait of the content record comprises any or a combination of a content external link, content font information, content font-size information, content font style information, and content color information; 
implement a second cognitive learning operation through deployment of a span detection method to identify a data pattern associated with each of the plurality of exhibits, the data pattern including an exhibit annotation associated with each of the plurality of exhibits, the span detection method identify and divide the content record with multiple styles some of which is overlapping; 
implement a third cognitive learning operation for determining a content creation model by evaluating the data annotation associated with each of the plurality of objects, the image data annotation associated with each of the plurality of images, and the exhibit annotation associated with each of the plurality of exhibits; 
identify a data layout amongst a plurality of data layouts corresponding to the content record for the content creation output based on analysis of the plurality of data layouts of multiple documents through the implementation of the first cognitive learning operation, the second cognitive learning operation, and the artificial intelligence component to effectively communicate information associated with the content record to a user; and 
generate the content creation output comprising the content creation model to resolve the content creation requirement, the content creation model including the content record assembled in the data layout for resolving the content creation requirement. 

The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144





/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144